John Thomas Hall was indicted and put on trial for murder in the first degree. He was convicted of murder in the second degree and received a sentence of thirty-five years in the penitentiary.
On the day set for the trial one of the prospective jurors, Hubert A. McGregory, was excused. He talked to the judge in the hall of the court house before court was opened and was excused by the judge at that time for the reason that he was a school teacher actively engaged at the time in teaching school. Neither the defendant nor his attorneys were advised or consulted with reference to excusing Hubert A. McGregory. Due objection was made to the action of the court and exception reserved to the ruling of the court overruling the objection. *Page 682 
On the authority of Draper v. State, Ala.Sup.,36 So.2d 73,1 this day decided by this court, the foregoing constitutes error which must result in reversal. There is no need to consider other points presented on this appeal.
Reversed and remanded.
GARDNER, C. J., and FOSTER and LAWSON, JJ., concur.
1 Ante, p. 679.